DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 5/26/2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-025868 (hereinafter “JP’868”) in view of US Patent Application Publication US 2014/0233896 A1 to Ishigami et al. (hereinafter “Ishigami”).

Regarding claim 1, JP’868 discloses an optical connector (1 in Figs. 1-4) comprising a receptacle (5 in Figs. 1-4, 44 in Fig 8) in a cylindrical shape, the receptacle being configured to hold a first optical fiber (F2 in Figs. 1-4,8), the receptacle having a first flat surface (34b in Figs. 1-4, 6, 8) on an outer surface thereof, the first flat surface being parallel with a first optical axis of the first optical fiber; an optical fiber holding member (12 in Figs. 1-5, 8) in a cylindrical shape, the optical fiber holding member being configured to hold a second optical fiber (F1 in Figs. 1-4, 8), the optical fiber holding member having a second flat surface (20b in Figs,4-5) on an outer surface thereof, the second flat surface being parallel with a second optical axis of the second optical fiber; and a clip member (14 in Figs.1-4, 8) having surfaces contacting with the first flat surface and the second flat surface for aligning the first optical axis with the second optical axis, the clip member being configured to press the receptacle and the optical fiber holding member against each other for optically coupling the first optical fiber to the second optical fiber (Fig. 3).


Regarding claims 2-3, JP’868 discloses the first and second optical fiber being polarization maintaining fiber (paragraph [0018]).
Regarding claim 4, JP’868 discloses wherein the clip member has a first retainer (26a in Figs. 3-4) and a second retainer (26 in Figs. 3-4), the receptacle has a first cylindrical flange (34 in Figs. 3-4), the optical fiber holding member has a second cylindrical flange (20 in Figs. 3-4), and the first retainer has a first protrusion configured to press the first cylindrical flange toward the second cylindrical flange (26a in Fig. 3-4), and the second retainer has a second protrusion (26 in Fig. 3-4) configured to press the second cylindrical flange toward the first cylindrical flange (pressing force provided by the spring member as shown in Fig. 3-4).
	Regarding claim 5, JP’868 discloses wherein the first cylindrical flange of the receptacle and the second cylindrical flange of the optical fiber holding member are made of a stainless steel or an alloy including stainless steel (paragraph [0026]).

	Regarding claims 8-9, JP’868 shows that the first and second recess are groove shaped formed on the first and second cylindrical flange (34b and 20b are flat surfaces formed at the bottom of the groove as shown in Fig. 4).
	Regarding claim 10, JP’868 discloses wherein the clip member includes a pair of first retainers (26a in Fig. 3-4) and a plate-shaped part (i.e. the plate shaped portion of the clip attached to elements 26a), the first retainers extend from the plate-shaped part (Fig. 3-4), and the first retainers are inclined so that tips of the first retainers are brought close to each other as apart from the plate-shaped part (as shown in Fig. 4).
	Regarding claim 11, Ishigami discloses wherein the clip member includes a pair of second retainers and a plate-shaped part (shown in Fig. 4A), the second retainers extend from the plate-shaped part, and the second retainers are inclined so that tips of the second retainers are brought close to each other as apart from the plate-shaped part (Fig. 4A).
	Regarding claim 12-13, Ishigami discloses wherein the clip member includes a handle arranged between the first retainer and the second retainer (Fig 4A- the main body 53 may be considered a “handle” since the user of the device would use the main body to handle the clip during installation).

	Regarding claim 15, JP’868 discloses wherein the housing has a top face opposite to the bottom face of the housing (42 in Fig. 8), and the third flat surface is located between the bottom face and the top face (Fig. 8), and the receptacle has a first length from the first flat surface to an edge opposite to the first flat surface on the first cylindrical flange of the receptacle (Fig. 8), and the optical fiber holding member has a second length from the second flat surface to an edge opposite to the second flat surface on the second cylindrical flange (Fig. 8), the first length and the second length are shorter than a length from the bottom face to the top face of the housing (Fig. 8; see also Fig. 3 for the assembled state).
	Regarding claims 16-17, JP’868 and Ishigami discloses all the claimed limitations as already discussed above regarding claims 10-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,453,975 B2, US Patent 9,213,150 B2, US Patent Application Publication US 2015/018423 A1, US 2010/0008630 A1 disclose optical modules with clip connectors closely related in structure to the claimed optical connector arrangement of the present application.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUNG H PAK/Primary Examiner, Art Unit 2874